By the Court,
Bronson, J.
The contract contained no words of present demise, and the parties did not, I think, intend that it should operate as a lease, but only as an agreement to give a lease after the mill should be completed. I have looked into the cases on this subject, and none of them go far enough to prove that the relator had a present interest in the property while the work was in progress. Indeed, if the work had been finished, I think his only remedy at law would be an action on the contract.
But if this was a lease, the case is embarrassed with another difficulty. It was a demise until the profits of the mill should be sufficient to discharge the debt. This grant for an indeterminate period created an estate for life, determinable when the debt should be paid from the rents and profits of the mill. Co. Litt. 42, (a). 4 Kent’s Comm. 26. It was an estate of freehold, which could not be granted without a seal, 1 R. S. 738, § 137, and this was a simple contract.
The agreement amounted to a license to enter for the purpose of doing the work; but it was revoked. For the breach of the contract by the defendant, the relator has a remedy by action to recover damages; but he has no title to the possession.
New trial denied.